Filed 1/14/22 P. v. Aguirre CA2/4
Opinion following rehearing
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 THE PEOPLE,                                                                          B307367

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. TA087922)
             v.

 JOSE PHILLIP AGUIRRE,

             Defendant and Appellant.

     APPEAL from an order of the Superior Court of Los
Angeles County, Tammy Chung Ryu, Judge. Affirmed.
     John P. Dwyer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Chung L.
Mar, Deputy Attorneys General, for Plaintiff and
Respondent.
                        INTRODUCTION
      Appellant Jose Phillip Aguirre appealed from the trial
court’s denial of his petition for resentencing filed under
Penal Code section 1170.95.1 It is undisputed that in 2008,
Aguirre was convicted of murder under the provocative act
doctrine. Accordingly, the trial court denied appellant’s
petition, finding section 1170.95 permitted only those
convicted under the felony murder rule or natural and
probable consequences doctrine to petition for resentencing.
On appeal, appellant argued the court erred in finding him
ineligible for relief because his murder conviction was based
on a theory of imputed malice, which would be impermissible
under the current version of section 188. We concluded that
by its express terms, resentencing under section 1170.95 was
available only to those convicted under the felony murder
rule or the natural and probable consequences doctrine, and
that provocative act murder was neither. We therefore
affirmed the court’s denial of appellant’s petition.
      In October 2021, the governor signed Senate Bill No.
775 (2020-2021 Reg. Sess.) (SB 775), which, among other
things, amended section 1170.95 to provide that a person
convicted of murder under a “‘theory under which malice is
imputed to a person based solely on that person’s
participation in a crime’” could petition for relief. Shortly
thereafter, appellant petitioned for rehearing, contending
that because his judgment would not be final before the


1    Undesignated statutory references are to the Penal Code.




                              2
effective date of SB 775 (January 1, 2022), we should
reconsider his appeal under the new law. We directed the
People to file an answer to appellant’s petition and, after
considering both the petition and answer, granted
appellant’s petition for rehearing. Having reconsidered the
matter, we conclude that appellant is not entitled to relief
under the amended section 1170.95, and therefore reaffirm
the court’s denial of his petition.

          STATEMENT OF RELEVANT FACTS

      A.    Underlying Crime
      In November 2006, appellant, along with David
Edward Santos and Anthony Gurule, went to the house of
Walter Dominguez to extort money from him. (People v.
Aguirre (Jun. 15, 2010, B210958) 2010 Cal.App.Unpub.
LEXIS 4468, *3-*5 (Aguirre I).) After Dominguez refused
their demand, Gurule punched him, and Dominguez drew a
gun. (Id. at *6.) In response, Santos drew his gun and it
discharged. (Id. at *10.) In the ensuing melee, Dominguez
shot and killed Gurule, Dominguez shot appellant, and
appellant shot Dominguez. (Id. at *6-*9.)
      In June 2008, appellant and Santos were charged with,
among other crimes, the murder of Gurule and the
attempted extortion of Dominguez, both counts accompanied
by allegations of firearm use. (Aguirre I, supra, 2010
Cal.App.Unpub. LEXIS 4468 at *1, *2.) As neither
defendant had shot Gurule, the prosecution proceeded on a




                              3
theory that they were guilty of Gurule’s murder under the
provocative act doctrine. (Id. at *25.) A jury convicted
appellant on both counts and found true the firearm
allegations. (Id. at *2, *25.) The court sentenced him to 35
years to life for the murder (15 years to life for murder,
enhanced by 20 years for using a firearm), and another
consecutive term of 8.5 years for the attempted extortion.
(Id. at *1, *3, fn. 2.) Appellant appealed his conviction, and
we affirmed. (Id. at *61.)

      B.    Petition for Resentencing
      In May 2019, represented by counsel, appellant filed a
petition for resentencing under section 1170.95, arguing he
was entitled to relief because he had been convicted under
the natural and probable consequences doctrine. In
November 2019, the People opposed the petition, urging the
court to deny relief because: (1) appellant was convicted
under the provocative act doctrine, which is different from
the natural and probable consequences doctrine; (2) under
the provocative act doctrine, appellant necessarily acted with
malice in the murder of Gurule; and (3) appellant acted with
malice in engaging in his own “malice-filled provocative acts”
by firing a gun at Dominguez. In his May 2020 reply brief,
appellant acknowledged that he “was convicted of murder
under the provocative act murder doctrine alone.”
      In July 2020, the court denied appellant’s petition,
finding him ineligible for relief because “Section 1170.95
permits defendants convicted of murder under the felony




                               4
murder rule or natural and probable consequences doctrine
to petition for resentencing . . . . However, in this matter,
[appellant] was not convicted under either of these two
theories, but instead was convicted under the provocative act
doctrine. . . . The Court of Appeal specifically distinguished
provocative act murder doctrine from the felony murder rule.
. . . Moreover, provocative act murder requires proof of
malice, which distinguishes it from natural and probable
cause murder. [¶] [Appellant], therefore, is not entitled to
resentencing under Section 1170.95.” Appellant timely
appealed.

     C.     Initial Decision on Appeal; Petition for
            Rehearing
      In September 2021, we affirmed the trial court’s denial
of appellant’s petition, concluding that “[b]y its express
terms, resentencing under section 1170.95 is available only
to those convicted under the felony murder rule or the
natural and probable consequences doctrine; provocative act
murder is neither.” (People v. Aguirre (Sep. 28, 2021,
B307367) 2021 Cal.App.Unpub. LEXIS 6167, *1-*2.)
      The following month, our Governor signed SB 775 into
law, which became effective on January 1, 2022. (Stats.
2021, ch. 551, § 2.) Among other things, SB 775 amended
section 1170.95 to provide relief for individuals convicted of
“murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime




                              5
. . . .” (Stats. 2021, ch. 551, § 2.) A week later, appellant
filed a petition for rehearing, arguing he was entitled to
relief under the new section 1170.95, which permits relief to
those convicted of murder under a “theory under which
malice is imputed to a person based solely on that person’s
participation in a crime . . . .”2 At our direction, the People
filed an answer. We granted the petition on October 28,
2021 and deemed the cause resubmitted on November 8.

                         DISCUSSION

      A.    Governing Law
      “Under the theory of provocative act murder, the
perpetrator of an underlying crime is held liable for the
killing of an accomplice by a third party. [Citation.] . . .
Reduced to its essence, the theory of provocative act murder
may be stated as follows: ‘[W]hen the perpetrator of a
crime—with a conscious disregard for life—intentionally
commits an act that is likely to result in death and the crime
victim kills in reasonable response to that act, the
perpetrator is guilty of murder.’” (People v. Mejia (2012) 211
Cal.App.4th 586, 602). “A murder conviction under the
provocative act doctrine . . . requires proof that the



2     Appellant also requested we take judicial notice of three
documents from the legislative history of SB 775. As these
documents have no relevance to the outcome of this appeal, we
deny the request.




                                6
defendant personally harbored the mental state of malice
. . . .” (People v. Gonzalez (2012) 54 Cal.4th 643, 655.)
        “In 2018, the Legislature enacted Senate Bill No. 1437
. . . .” (People v. Gentile (2020) 10 Cal.5th 830, 838.) “Senate
Bill 1437 ‘amend[ed] the felony murder rule and the natural
and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person
who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony
who acted with reckless indifference to human life.’” (Id. at
842.) Among other things, it “added section 188, subdivision
(a)(3) (section 188(a)(3)): ‘Except [for felony-murder liability]
as stated in subdivision (e) of Section 189, in order to be
convicted of murder, a principal in a crime shall act with
malice aforethought. Malice shall not be imputed to a
person based solely on his or her participation in a crime.’”
(Id. at 842-843.) Senate Bill No. 1437 also “added section
1170.95 to provide a procedure for those convicted of felony
murder or murder under the natural and probable
consequences doctrine to seek relief.’” (People v. Gentile,
supra, at 843.) Because a person may not be convicted under
the provocative act murder doctrine by imputed malice, the
change to section 188 did not affect those convicted under
that doctrine, and those convicted under that doctrine are
ineligible for relief under section 1170.95. (People v. Lee
(2020) 49 Cal.App.5th 254, 258, review granted Jul. 15,




                               7
2020, review dismissed Nov. 23, 2021, S262459 3
[“Provocative act murder requires proof of malice, which
distinguishes it from felony murder and natural and
probable consequences murder. Lee therefore is not entitled
to resentencing under section 1170.95”].)
      In October 2021, the Governor signed SB 775. As
pertinent here, SB 775 modified section 1170.95 to state that
a person convicted of murder under a theory where malice
was imputed based solely on that person’s participation in a
crime could petition for relief. (§ 1170.95, subd. (a) [“A
person convicted of felony murder or murder under the


3      The grant of review in Lee stated: “Further action in this
matter is deferred pending consideration and disposition of a
related issue in People v. Lewis, S260598 (see Cal. Rules of Court,
rule 8.512(d)(2)), or pending further order of the court.” (People v.
Lee, S262459, Supreme Ct. Mins., Jul. 15, 2020.) The issues in
Lewis, S260598, were: “May superior courts consider the record of
conviction in determining whether a defendant has made a prima
facie showing of eligibility for relief under Penal Code section
1170.95?” and “When does the right to appointed counsel arise
under Penal Code section 1170.95, subdivision (c)[?]” (People v.
Lewis, S260598, Supreme Ct. Mins., Mar. 18, 2020.) The
dismissal of review in Lee stated: “Review in the above-captioned
matter, which was granted and held for People v. Lewis (2021) 11
Cal.5th 952 [281 Cal.Rptr.3d 521, 491 P.3d 309], is hereby
dismissed. (Cal. Rules of Court, rule 8.528(b)(1).) As specified by
rule 8.1115(e)(2) of the California Rules of Court, pursuant to this
order the Court of Appeal’s opinion . . . is non-citable and
nonprecedential ‘to the extent it is inconsistent with’ our decision
in Lewis.” (People v. Lee, S262459, Supreme Ct. Mins., Nov. 23,
2021.)




                                 8
natural and probable consequences doctrine or other theory
under which malice is imputed to a person based solely on
that person’s participation in a crime, attempted murder
under the natural and probable consequences doctrine, or
manslaughter may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder,
attempted murder, or manslaughter conviction vacated and
to be resentenced on any remaining counts when all of the
following conditions apply: [¶] . . .[¶] (3) The petitioner could
not presently be convicted of murder or attempted murder
because of changes to Section 188 or 189 made effective
January 1, 2019”].)

       B.    Analysis
       Both in the trial court and on appeal, appellant
admitted he “was convicted of murder under the provocative
act murder doctrine . . . .” Appellant argues, however, that
regardless of the legal requirements for a conviction under
the provocative act murder doctrine, the jury in his trial was
instructed that “they could impute malice based on the
natural and probable consequences of [defendant] Santos’s
provocative actions.” Appellant claims that because “his
conviction rested on a finding of imputed malice . . . [he] was
eligible for relief under Penal Code section 1170.95.” We
disagree.
       Section 1170.95 permits a petitioner to seek relief only
if “[t]he petitioner could not presently be convicted of murder
or attempted murder because of changes to Section 188 or




                                9
189 made effective January 1, 2019.” (§ 1170.95, subd.
(a)(3); see also People v. Galvan (2020) 52 Cal.App.5th 1134,
1139 [section 1170.95 “enacted to provide a procedure for
defendants who were previously convicted of murder, but
who could no longer be convicted because of the changes to
the law enacted by Senate Bill No. 1437, to petition to vacate
their convictions and be resentenced”].) Senate Bill No. 1437
did not modify the law of provocative act murder to prohibit
a conviction based on imputed malice -- provocative act
murder already required a finding that the defendant
personally harbored malice. (See, e.g., People v. Gonzalez,
supra, 54 Cal.4th at 655.)
       To the extent appellant now claims he was convicted
based on erroneous instructions that permitted the jury to
impute malice under the provocative act murder doctrine,
that claim was properly the subject of a direct appeal. As
the People correctly note, section 1170.95 is not a
mechanism for correcting trial errors. Thus, any infirmity in
appellant’s conviction would not be “because of changes to
Section 188 or 189 made effective January 1, 2019.”
Accordingly, he cannot meet the predicate conditions for
relief under section 1170.95. The superior court did not err
in denying his petition.




                             10
                       DISPOSITION
       The order denying appellant’s section 1170.95 petition
is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL
       REPORTS




                                       MANELLA, P. J.

We concur:




WILLHITE, J.




CURREY, J.




                              11